         Case 1:19-cv-01235-APM Document 25 Filed 08/10/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
DENISE PRICE,                              )
                                           )
            Plaintiff,                     )
                                           )
      v.                                   )   No. 19-cv-1235-APM
                                           )
OFFICER JOSEPH GUPTON, et al.,             )
                                           )
            Defendants.                    )
__________________________________________ )

                                     NOTICE OF FILING

       Pursuant to LCvR 5.4(e)(1), Plaintiff submits this Notice of Filing to inform the Court that

the exhibits listed below, which Plaintiff cites in her Partial Motion for Summary Judgment, ECF

No. 24, constitute audio or video files that are “not in a format that readily permits electronic

filing.” In accordance with the Rule, undersigned counsel will maintain a copy of the audio or

video record corresponding with each exhibit and will provide them to the Court upon request.

           •   Ex. C (cellphone video taken by member of Price family on May 11, 2018)
               (“Family Recording 1”)
           •   Ex. G (video taken by Officer David Whitehead’s body-worn camera on May 11,
               2018) (“Whitehead BWC”)
           •   Ex. I (video taken by Lt. Ryan Small’s body-worn camera on May 11, 2018)
               (“Small BWC”)
           •   Ex. K (cellphone video taken by Kevaughn Walker on May 11, 2018) (“Family
               Recording 2”)
           •   Ex. M (audio recording of May 11, 2018 911 call) (“911 Call”)
           •   Ex. P (audio recording of TAC police radio channel from May 11, 2018) (“TAC
               Recording”)

August 10, 2020                                     Respectfully submitted

                                                    /s/ Michael Perloff                      .




                                                    Michael Perloff (D.C. Bar # 1601047)
                                                    Scott Michelman (D.C. Bar # 1006945)
                                                    Arthur B. Spitzer (D.C. Bar # 235960)
                                                    American Civil Liberties Union Foundation

                                                1
         Case 1:19-cv-01235-APM Document 25 Filed 08/10/20 Page 2 of 2




                                                          of the District of Columbia
                                                   915 15th Street NW, Second Floor
                                                   Washington, D.C. 20005
                                                   Tel. 202-457-0800
                                                   mperloff@acludc.org

                                    Certificate of Service

        I hereby certify that, on this 10th day of August 2020, I served a copy of the foregoing
NOTICE OF FILING, and links to the video and audio files referenced herein upon the Defendants
in this matter by sending it via regular and electronic mail to the counsel listed below:

       David A. Jackson (D.C. Bar No. 471535)
       Assistant Attorney General
       Office of the Attorney General
       441 Fourth Street, NW
       Suite 630 South
       Washington, DC 20001
       davida.jackson@dc.gov

                                            /s/ Michael Perloff
                                            Michael Perloff




                                               2
